Title: To Thomas Jefferson from Joel Barlow, 9 December 1807
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Belair—cedevant Rock Hill 9 Decr. 1807
                        
                        I take the liberty to send you for perusal, a letter I have recd. from Thos. Law at Phila. on his way to
                            England. His belief in a peace in Europe appears to me well founded, but your information must be better than his or mine.
                        I have read the memoir of our friend Fulton & think it a real good thing. If this man is supported he will
                            give us the liberty of the seas and a system of interior public improvement superior to what has been seen in any country.
                            His whole soul is in these two subjects, as I had mentioned to you before his return to this country, and his energy is
                            equal to the task.
                        If with that we could unite a system of public instruction such as would grow out of a National Institution,
                            the whole would be dated from your administration and become one of its most lasting & splendid memorials.
                        With great respect yr. obt. Sert.
                        
                            Joel Barlow
                            
                        
                    